NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 06a0203n.06
                             Filed: March 28, 2006

                                             No. 03-4531

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


SHPETIM BLETA, LINDITA BLETA, and                   )
BRUNILDA BLETA,                                     )
                                                    )
         Petitioners,                               )
                                                    )    ON PETITION FOR REVIEW FROM
v.                                                  )    AN ORDER OF THE BOARD
                                                    )    OF IMMIGRATION APPEALS
ALBERTO GONZALES, United States                     )
Attorney General,                                   )
                                                    )
         Respondent.                                )




         Before: DAUGHTREY and McKEAGUE, Circuit Judges, and MCCALLA,* District
Judge.


         PER CURIAM.         Lead petitioner Shpetim Bleta and the two other petitioners,

Shpetim’s wife, Lindita, and their daughter Brunilda, are Albanian nationals.                       They

challenge the summary affirmance by the Board of Immigration Appeals (BIA) of the

immigration judge’s denial of Shpetim Bleta’s petition for asylum, withholding of removal,

and relief under the U.N. Convention Against Torture. The immigration judge found that

Bleta was not credible and that, even if his account of events were to be believed, he had

not presented sufficient evidence to support a claim for refugee status. Because this



         *
          The Hon. Jon Phipps McCalla, United States District Judge for the Western District of Tennessee,
sitting by designation.
No. 03-4531
Bleta v. Gonzales

determination was based on substantial evidence, we find no basis to disturb the ruling of

the immigration judge.


                      FACTUAL AND PROCEDURAL BACKGROUND


       Shpetim Bleta entered the United States at New York City as a business visitor on

April 13, 2000. His daughter, Brunilda Bleta, was already in New York City, having entered

the country as an exchange visitor on September 3, 1999. His wife, Lindita Bleta, entered

the United States two months after he did, on June 15, 2000, without valid documents

required for entry.


       On August 23, 2000, Shpetim Bleta filed an application for asylum and withholding

of removal on behalf of himself and his wife and daughter. In October 2000, the former

Immigration and Naturalization Service sent each petitioner a notice to appear, charging

Bleta and his daughter with violating section 237(a)(1)(B) of the Immigration and Nationality

Act, 8 U.S.C. § 1227(a)(1)(B), for remaining in the country longer than permitted by the

terms of their respective visas, and charging Bleta’s wife with violating section 237(a)(1)(A)

of the Act, 8 U.S.C. § 1227(a)(1)(A), for being in one or more classes of inadmissible

immigrants. At a calendar hearing on January 2, 2001, all three petitioners admitted the

factual allegations in their respective notices to appear, conceded their removability, and

indicated that they wished to seek asylum.




                                            -2-
No. 03-4531
Bleta v. Gonzales

       Bleta’s asylum application is based upon his purported membership in a political

group that he identifies as the pro-monarchy Legality Party. Bleta claimed to have been

“politically persecuted by the communist regime because [he is] a descendant of a family

very well known for the patriotic and anti communist [sic] traditions on both [his] mother’s

and [his] father’s side.” According to Bleta, his father was executed by the Communists in

1961 based on his support of the exiled royal family of Albania. Following the regime

change in Albania in 1991, Bleta himself allegedly became active in the reconstituted

Legality Party, which, he claimed, advocates for the return of a constitutional monarchy.

Bleta said that he was nominated by the party as a candidate in a parliamentary election

held in 1997, but that the proposed return to a constitutional monarchy was defeated in a

referendum vote, an outcome that was contested by the Legality Party. As a result of his

continued involvement in the party, Bleta claimed to have suffered “the most horrible

mental and emotional suffering” at the hands of “the communists in power,” describing four

specific instances.


       First, Bleta asserted in his asylum application that he had participated in a protest

in Tirane against the results of the 1997 referendum election, during which “the new

government used the force against us thus killing also militants of our party.” In his

testimony, Bleta claimed that he was hit in the face with brass knuckles by a member of the

secret police, the SHIK.




                                           -3-
No. 03-4531
Bleta v. Gonzales

       Second, Bleta claimed that in February 1999 he was detained by two policemen who

searched his car and discovered propaganda materials for the king. Bleta testified that the

policemen allegedly threatened his life, punched him, and hit him with a club, but this

incident was not included in Bleta’s original asylum application.


       Third, Bleta claimed that on December 6, 1999 “a bunch of men stopped me and

started yelling at me. After that they hit me and threatened that they would kill me if I would

not stop supporting the king.” In his testimony at the hearing, however, Bleta testified that

this incident had taken place on December 2 and that his attackers had been members of

the socialist party and the SHIK.


       Finally, Bleta claimed that on April 5, 2000, his license plates were stolen while he

was at a party meeting. When he reported it to the police, they allegedly admitted

responsibility for taking his license plates, telling him that “next time we’ll take your head

off if you don’t stop with your activities with your party in defense of the king.” In his

hearing testimony, Bleta added that a police officer at the station punched him in the face

and kicked him repeatedly. In his asylum application, Bleta indicated that this incident

convinced him that his life was in danger and that shortly thereafter, he sold his house and

car and left the country.




                                             -4-
No. 03-4531
Bleta v. Gonzales

          The immigration judge noted several significant inconsistencies between Bleta’s

asylum application and his testimony at the hearing.1 For example, the judge noted that

Bleta omitted crucial details and even entire events from his account of the incidents of

state-sponsored violence in his asylum application. When questioned about the omissions,

Bleta testified that he had wanted to keep his application brief. The immigration judge also

noted that in his application, Bleta claimed that his wife and children were beaten and

threatened.2 However, Bleta did not support this assertion in his testimony at the merits

hearing. Moreover, his wife or daughters, who were both present at the hearing, offered

no testimony at all, corroborating or otherwise. Moreover, concerning his claim to have

been a candidate for the Legality Party in the 1997 parliamentary election, Bleta was not

able to produce a ballot to corroborate his candidacy. In his testimony, he said that he was

nominated but that the electoral commission, through corruption, had kept his name off the

ballot.


          Finally, the immigration judge, referring to Bleta’s assertion in his asylum application

that the incident of April 5, 2000, was the impetus for his decision to flee Albania, noted that

Bleta had admitted in his testimony that he had obtained a visa one month prior to the April

incident. The judge also found it incredible that despite Bleta’s purported fear for his life


          1
          Bleta originally indicated a desire to supplement his original asylum application, and was granted
leave to do so. However, the resubmitted form was substantially similar to the first, with only minor changes.
          2
            Bleta has a second daughter, who was not a beneficiary of his asylum petition. She is living in the
United States and has obtained legal status. In his asylum application, Bleta wrote, “As a result of my political
activities...[m]y daughters have been beaten and harassed at school.... My wife has been threatened for her
life.”

                                                     -5-
No. 03-4531
Bleta v. Gonzales

at the hands of the ruling party, he was employed by the municipal government of Tirane

as chief of public transport from 1994 until he left the country. Moreover, Bleta had left

Albania several times – twice to Macedonia, and once to Turkey – during the period of

purported harassment and abuse, and had voluntarily returned without apparent difficulty.

The lapse of several years between reported instances of abuse also undermined Bleta’s

claim. Significantly, Bleta’s purportedly antagonistic relationship with the government was

belied by the fact that he obtained a visa for official government business, relating to the

visitation of a mosque in the Detroit area.


       In determining the petitioner’s credibility, the immigration judge also relied upon the

State Department’s Country Report for Human Rights Practices in Albania, which

concludes that it is highly unlikely that the Socialist Party in power Albania has the

inclination or ability to engage in organized repression of political dissidents. Furthermore,

Bleta’s expert, Dr. Fisher, testified about the existence of blood feuds in present-day

Albania but was unable to relate this phenomenon to the Bletas in any way.


       Based on Shpetim Bleta’s contradictory and evasive answers at the hearing, the

judge determined that he was not credible. Specifically, the immigration judge concluded,

“Quite frankly, the Court finds that [Bleta] can’t keep a story straight, is not telling the truth,

and nothing he relied upon can be believed with exception of perhaps his identity and the

fact that he worked for the municipality of Tirane in the public transportation arena.” In

addition, the judge found that even if all of Bleta’s assertions were to be believed, they did


                                               -6-
No. 03-4531
Bleta v. Gonzales

not constitute sufficient proof to establish past persecution and, therefore, that he was not

entitled to a presumption of future persecution under 8 C.F.R. § 208.13 for asylum

applicants or 8 C.F.R. § 208.16 with respect to withholding applicants. Accordingly, the

judge denied Bleta’s applications for asylum, withholding of removal, and withholding of

removal under the Convention Against Torture. The petitioners were ordered removed to

Albania. They appealed to the BIA, which affirmed the decision without opinion.


                                       DISCUSSION


       When the BIA affirms a decision of an immigration judge without opinion, we review

the immigration judge’s decision as the final agency decision. See Denko v. INS, 351 F.3d
717, 726 (6th Cir. 2003). The immigration judge’s legal conclusion are reviewed de novo

and its factual findings for substantial evidence. See Tapucu v. Gonzales, 399 F.3d 736

(6th Cir. 2005). In order to reverse a factual determination, we must find that the evidence

not only supports a contrary conclusion, but indeed compels it. See Klawilter v. INS, 970
F.2d 149, 152 (6th Cir. 1992).


       On appeal, Bleta contends that the immigration judge erred in failing to permit him

to supplement his application with various documents: photographs of himself, purportedly

with the King of Albania, police reports relating to two of his alleged incidents of

persecution, hospital records documenting his vascular disease (allegedly the result of

forced labor), a letter confirming his membership in the Legality Party, and so forth. The

immigration judge disallowed the introduction of these documents into the record because

                                            -7-
No. 03-4531
Bleta v. Gonzales

they were filed late. Moreover, as the judge observed, the documents did not comply with

administrative rules because they were supported by affidavits that were not made under

oath according to 8 C.F.R. § 103.2 or authenticated according to 8 C.F.R. § 287.6.

Moreover, those allegedly translated from Albanian to English lacked the certificates of

translation required by 8 C.F.R. § 3.33. We conclude from these deficiencies that the

immigration judge did not commit reversible error in excluding the documents from the

record.


          Nor did the immigration judge err in his credibility determinations, which are treated

as findings of fact and reviewed under the “substantial basis” standard. See Sylla v. INS,

388 F.3d 924, 925 (6th Cir. 2004). An adverse determination of credibility is owed

substantial deference but must be supported by specific reasons.              See id. at 926.

Evidentiary inconsistencies, provided that they go to the heart of the applicant’s claim and

are not merely irrelevant or trivial, are sufficient to support an adverse credibility

determination. See id.; see also Hassan v. Gonzales, 403 F.3d 429, 434 (6th Cir. 2005).


       It is clear from the record that the immigration judge’s credibility determinations were

based on glaring inconsistencies in Bleta’s account that went to the heart of his asylum

claim. These inconsistencies, detailed above, include the extent of his involvement in the

Legality Party; his failure to mention certain key events in connection with alleged police

harassment and incidents of police violence in his asylum application; material differences,

including the identity of those responsible for the attacks, between the version of events


                                               -8-
No. 03-4531
Bleta v. Gonzales

offered in his application and in his testimony; a complete dearth of evidence regarding the

harassment of his wife and daughters; the fact that he voluntarily left and returned to

Albania at least three times during the period of alleged persecution; his continued and

seemingly conflict-free employment by the municipal government; and, finally, the

circumstances under which he procured a visa from the government. Many if not all of

these inconsistencies would be sufficient by themselves to support an adverse credibility

determination. See, e.g., Yu v. Ashcroft, 364 F.3d 700, 703-04 (6th Cir. 2004) (affirming

adverse credibility finding based in part on implausible testimony regarding departure from

native country); Pilica v. Ashcroft, 388 F.3d 941, 942 (6th Cir. 2004) (affirming adverse

credibility finding based in part on applicant’s failure to call available family members as

witnesses); see also Ngarurih v. Ashcroft, 371 F.3d 182, 189 (4th Cir. 2004) (prior

voluntary return to country demonstrates that applicant is neither unable nor unwilling to

return to native country).   Taken together, the contradictions in this record are simply

overwhelming, and there exists absolutely no basis for overturning the decision of the

immigration judge that they defeated the petitioner’s claim that he was entitled to asylum.


                                      CONCLUSION


       In this case, the lead petitioner failed to adduce credible evidence to establish that

he is a refugee within the meaning of the Act. The immigration judge’s finding that Bleta

lacked credibility is dispositive of his asylum and withholding claims, which were based on

the same asserted facts. Because Bleta was unable to meet the burden of proof required


                                            -9-
No. 03-4531
Bleta v. Gonzales

for asylum, it follows that he is unable to meet the higher burden of proof required for

withholding of removal under the Act or for an affirmative ruling under the Convention

Against Torture. See INS v. Cardoza-Fonseca, 480 U.S. 421, 429-21 (1987) (finding that

the burden of proof is more stringent for withholding than for asylum); see also 8 C.F.R.

208.16 (requiring a “clear probability” of future persecution for withholding of removal). We

therefore DENY the petition for review and the request for relief in this case.




                                           - 10 -